Case: 15-50029      Document: 00513282260         Page: 1    Date Filed: 11/23/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 15-50029                                FILED
                                  Summary Calendar                      November 23, 2015
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ARTURO ZAVALETA BENITEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 6:14-CR-6-2


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge: *
       Arturo Zavaleta Benitez appeals his jury trial conviction for possession
with intent to distribute cocaine and aiding and abetting for which he received
a sentence of forty-eight months of imprisonment. Zavaleta Benitez argues
that the district court abused its discretion in denying his motion for additional
compensation for expert interpreter services without conducting a hearing. He




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50029     Document: 00513282260      Page: 2   Date Filed: 11/23/2015


                                  No. 15-50029

contends that he showed the district court that he required additional services
in order to present an adequate defense at trial.
      The Criminal Justice Act, 18 U.S.C. § 3006A(e), allows an indigent
defendant to request the appointment of an expert or to receive other services
that are necessary for adequate representation after demonstrating to the
court that the services are necessary. The burden is on the defendant to
provide specific reasons why the services are required.         United States v.
Gadison, 8 F.3d 186, 191 (5th Cir. 1993). “We review the district court's refusal
to appoint an investigator ‘in light of only the information available to the trial
court at the time it acted on the motion.’” Id. (citation omitted).
      While Zavaleta Benitez indicated in his motion that his counsel had
relied on an interpreter on numerous occasions, he did not specify the future
services that would be required for counsel to provide adequate representation
and did not allege that he was unable to obtain services on a particular
occasion. Nor did Zavaleta Benitez’s counsel request a hearing before or after
the district court denied the motion. Zavaleta Benitez is arguing for the first
time on appeal that he had no opportunity to obtain witnesses to present at
trial to rebut government witness Rodriguez Arroyo’s testimony, a claim that
was not presented at the time that the district court made its ruling. See id.
Zavaleta Benitez failed to demonstrate with specificity that he required further
services of an interpreter to present an adequate defense at trial. Thus, the
district court did not abuse its discretion in denying the motion for
appointment of an interpreter. See id.
      Zavaleta Benitez’s conviction is AFFIRMED.




                                        2